Dear Mr. Wells:
You have requested the opinion of this office on the following issue:
      Is the City of Alexandria responsible for its proportionate share of the cost of equipment needed for operation of the Assessor's office even though assessments are not listed by municipality?
La. R.S. 33:4713 provides as follows:
  § 4713 Providing quarters for court and parish officers
             Each parish shall provide and bear the expense of a suitable building and requisite furniture for the sitting of the district and circuit courts and such offices, furniture and equipment as may be needed by the clerks and recorders of the parish for the proper conduct of their offices and shall provide such other offices as may be needed by the sheriffs of these courts and by the tax collectors and assessors of the parish and shall provide the necessary heat and illumination therefor.
             The cost of such furniture and equipment, supplies and maps, as may be needed by the tax collector and assessors of each parish shall be borne proportionately by all tax recipient bodies in the parish in the proportion of the amount received from such tax monies by each recipient body in the parish.
             The police jury or other governing authority shall make these purchases and then bill the other tax recipients.
The information which you have provided indicates that the Assessor assesses all property in the parish, including those tracts within the City of Alexandria, although those tracts are not separately identified in tax rolls prepared by the Assessor. Still, the assessments made by the Assessor are utilized by the City of Alexandria in applying municipal ad valorem taxes and therefore have value to the City. If there was an intent to exempt municipalities such as the City of Alexandria from responsibility for its share of such expenses, it would have been a simple matter to accomplish legislatively, just as there are exceptions for municipalities in R.S. 47:1957A and 1993(3).
Therefore, it is our opinion that a municipality is responsible for a proportionate share of the expenses of equipping the Assessor's office, as provided by R.S. 33:4713. I trust that this answers your inquiry. Please advise if we can be of further assistance in this matter.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           By: ________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/cla
Mr. Thomas O. Wells Assistant District Attorney Post Office Box 1472 Alexandria, LA  71309
DATE RECEIVED:
DATE RELEASED:
Glenn R. Ducote Assistant Attorney General